Putnam, J.:
This contract of sale, deed and mortgage were drawn as part of the examination and insuring property to be covered by defendant’s title policies. Such a contract of sale which fixes the terms of the deed can hardly be held to be outside the scope of defendant’s chartered powers. Acts incidental to its business, and especially if necessary to place in insurable condition the title to be guaranteed, are held to be lawful for this defendant. (People v. Title Guarantee & Trust Co., 227 N. Y. 366.) Before starting to search, certify and insure title to land, defendant must reduce to writing not only the physical •description of the property, with a minute of the chain of transfer or devolution from the sovereign of the soil, but also the terms of any easements, appurtenances, reservations, limitations and conditions affecting the offered interest. The mortgage back to the vendor follows as essential to the purchase. Insurance of title — no longer a matter of individual service, after having been originally by corporations under special charters — has become so common that it may now be organized under the Insurance Law, article 5, as amended.
*167It is especially recognized for urban lands. The large building investments in such lots in turn demand the ampler protection that may be furnished by corporate insurers. Necessarily the insurer must supervise the instruments of transfer. Otherwise the title would not be in an insurable condition.
Hence I am of opinion these instruments of title constituted no violation, and that both the informations should be dismissed.
Jenks, P. J., Blackmar and Jaycox, JJ., concur; Kelly, J., reads for affirmance.